MEMORANDUM**
Western Radio Service Co. and Richard Oberdorfer, the company’s owner and president (collectively “Western Radio”), appeal the district court’s grant of summary judgment to the United States Forest Service (“Forest Service”). We affirm the district court because Western Radio has not adduced evidence sufficient to raise a triable issue of fact that it has suffered a “concrete and particularized” and “actual and imminent” harm as required for Article III standing. Lujan v. Defenders of Wildlife, 504 U.S. 555, 560, 112 S.Ct. 2130, 119 L.Ed.2d 351 (1992) (citations omitted). Western Radio’s allegations that it was “unable to determine” if the radio tower project would interfere with its radio signals and that the project had the “potential” to disrupt wireless communications raise only “conjectural or hypothetical” concerns. Id. (internal quotation marks omitted). Likewise, Western Radio makes factual statements that the radio tower project would result in trees being cut down and vegetation replaced but does not allege an injury to itself (for example, that the project would diminish its use or enjoyment of the aestetic and recreational values of the surrounding area), nor is such an injury self-evident. Friends of the Earth, Inc. v. Laidlaw Envtl. Servs. (TOC), Inc., 528 U.S. 167, 181-82, 120 S.Ct. 693, 145 L.Ed.2d 610 (2000).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.